EXHIBIT 10.20

 

EMERGING VISION, INC.

_____________________________

 

Employment Agreement with

Christopher Payan

_____________________________

 

PREAMBLE. This Agreement entered into as of the 1st day of December, 2006, by
and between EMERGING VISION, INC. (the “Company”) and CHRISTOPHER PAYAN (the
“Executive”).

WHEREAS, the Executive is employed by the Company as the Chief Executive Officer
and President of the Company; and

WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Company and the Executive.

NOW, THEREFORE, it is AGREED as follows:

1.

Defined Terms

When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.

(a)         “Affiliate” shall mean all subsidiaries of the Company and any
company controlled by it including a company in which it may hold a direct or
indirect interest of at least twenty five percent.

(b)         “Board”shall mean the Board of Directors of the Company.

(c)        “Change in Control” shall mean any one of the following events: (i)
the acquisition of ownership, holding or power to vote 50% or more of the
Company’s voting stock, (ii) the acquisition of the ability to control the
election of a majority of the Company’s directors, (iii) the acquisition of a
controlling influence over the management or policies of the Company by any
person or by persons acting as a “group” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934), or (iv) during any period of two
consecutive years, individuals (the “Continuing Directors”) who at the beginning
of such period constitute the Board of Directors of the Company (the “Existing
Board”) cease for any reason to constitute at least one half thereof, provided
that any individual whose election or nomination for election as a member of the
Existing Board was approved by a vote of at least two-thirds of the Continuing
Directors then in office shall be considered a Continuing Director. For purposes
of this paragraph only, the term “person” refers to an individual or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.

 

 



 

 

(d)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and as interpreted through applicable rulings and regulations in
effect from time to time.

(e)        “Code §280G Maximum” shall mean the product of 2.99 and the
Executive’s “base amount” (at the rate provided pursuant to Section 3) as
defined in Code §280G(b)(3).

(f)          “Company” shall mean EMERGING VISION, INC., and any successor to
its interest.

(g)          “Effective Date” shall mean December 1, 2006.

(h)          “Executive” shall mean Christopher Payan.

(i)         “Good Reason” shall mean any of the following events, which has not
been consented to in advance by the Executive in writing: (i) a reduction in the
Executive’s base compensation as the same may be increased from time to time,
title or responsibilities; (ii) the failure by the Company to continue to
provide the Executive with the compensation and benefits provided for on the
Effective Date, as the same may be increased from time to time, or with benefits
substantially similar to those provided to him under any of the Executive
benefit plans in which the Executive now is or hereafter becomes a participant,
or the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by him; (iii) failure to elect or reelect the Executive
to the Board; (iv) the assignment to the Executive of duties and
responsibilities materially different from those associated with his position on
the Effective Date or (v) the relocation of the Executive’s office more than 50
miles from the primary office of the Company as of the Effective Date.

(j)         “Just Cause” shall mean the Executive’s willful misconduct, breach
of fiduciary duty, continued and failure, after written notice, to perform
specific directives of the Board, dishonesty of Executive directly affecting or
having a material adverse impact on the Company, drunkenness or illegal drugs
which interferes with performance of Executive’s obligations under this
Agreement, conviction of Executive of a felony, or any crime involving moral
turpitude, fraud or willful misrepresentation or conduct where he has acted, or
failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interests of the Company, or
material breach of any provisions of this Agreement.            

(k)        “Protected Period” shall mean the period that begins on the date six
months before a Change in Control and ends on the earlier of six months
following the Change in Control or the expiration date of this Agreement.

(l)         “Trigger Event” shall mean (i) the Executive’s voluntary termination
of employment either for any reason within the 30-day period beginning on the
date of a Change in Control, or within 90 days of an event that both occurs
during the Protected Period and constitutes Good Reason, or (ii) the termination
by the Company or its successor(s) in interest, of the Executive’s employment
for any reason other than Just Cause during the Protected Period.

 

2

 



 

 

2.         Employment. The Executive is employed in the position of Chief
Executive Officer and President of the Company. The Executive shall perform such
duties and render such administrative and management services for the Company as
are currently rendered and as are customarily performed by persons situated in a
similar executive capacity and consistent with the duties of the Chief Executive
Officer and President as set forth in the bylaws of the Company. The Executive’s
other duties shall be such as the Board may from time to time reasonably direct,
including normal duties as an officer of the Company.

3.          Base Compensation. The Company agrees to pay the Executive during
the Term of this Agreement a salary at the rate of $275,000.00 per annum,
payable in cash not less frequently than monthly in accordance with the
Company’s normal payroll practices. The Executive’s salary shall be subject to
annual review by the Compensation Committee of the Company.

4.         Bonus. The Executive may receive additional compensation in the form
of cash bonuses or other awards as determined by the Board in its sole
discretion. At the end of each calendar year during the Term, the Board agrees
to determine Executive’s entitlement to bonus compensation, if any.


5.          Other Benefits; Expenses.

 

(a)        Participation in Retirement, Medical and Other Plans. The Executive
and his immediate family shall participate in any plan that the Company
maintains for the benefit of its employees if the plan relates to (i) pension,
profit-sharing, or other retirement benefits, (ii) medical insurance or the
reimbursement of medical or dependent care expenses, or (iii) other group
benefits, including disability and life insurance plans. The Company agrees to
pay, as additional compensation to Executive, all costs associated with medical
and dental plans provided to Executive, including the portion customarily paid
by an employee of the Company.

(b)        Executive Benefits; Expenses. The Executive shall participate in any
fringe benefits which are or may become available to the Company’s senior
management Executives, including for example incentive compensation plans, club
memberships, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Executive under this
Agreement and approved by the Board. The Executive shall be reimbursed for all
reasonable out-of-pocket business expenses which he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with the policies of the Company.

(c)        Car Allowance. The Company agrees to pay the Executive during the
term of this Agreement a car allowance of $750.00 per month, payable in cash not
less frequently than monthly.

(d)         Life Insurance. In the event the Board elects to obtain keyman life
insurance for Executive, Executive agrees to cooperate with the Board and take
all action necessary to obtain such policy with the Company named as
beneficiary. Upon termination of this Agreement, Executive shall have the right
to assume the payment obligations under such policy and designate the
beneficiary thereunder.

 

3

 



 

6.          Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment under this Agreement, for the period commencing
on the Effective Date and ending on November 30, 2009 (or such earlier date as
is determined in accordance with Section 11) (the “Term”). On or before August
1, 2009, the Company shall provide notice to Executive of its desire to extend
the Term. In the event the Company elects to extend the Term, the parties shall
in good faith reach agreement on the terms and conditions of such extension.

7.           Non-Competition, Non-Solicitation and Protection of Confidential
Information.

             (a)       It is agreed that Executive will not at any time (whether
during the Term or after termination of this Agreement), disclose to anyone any
confidential information or trade secret of the Company or an Affiliate or of
any client or customer of the Company or an Affiliate, or utilize such
confidential information or trade secret for his own benefit, or for the benefit
of third parties, except pursuant to a lawful order of a court of competent
jurisdiction or other legal process. Executive shall maintain proper files and
records relating to work performed by Executive for the benefit of the Company.
All such files and records are the exclusive property of the Company and shall
be delivered to the Company upon the termination of Executive’s relationship
with the Company. Executive agrees to treat as material confidential and
proprietary to the Company the data or information used, gained or created by
Executive in the course and during the period of affiliation with the Company
and any Affiliate, or that was gained by Executive prior to Executive’s
relationship with the Company and that relates to the type of business conducted
by the Company and Affiliates. This data shall include, without limitation, all
customer financial information, telephone numbers, addresses of and personal
information about customers and other representatives, profit and loss
statements, productivity data, financial models, computer software programs,
source and other codes, information about direct communication lines, electronic
and voice systems, the Company’s business prospects and opportunities, and all
other information about or gained from any customer to whom the Company or any
Affiliate provided services during Executive’s affiliation with the Company (the
“Company Customers”). As used throughout this Agreement, the term the “Company
Customers” shall mean (A) anyone who is then a client, vendor, employee,
independent contractor or customer of the Company; (B) anyone who was a client,
vendor, employee, independent contractor or customer of the Company at any time
during the one year period immediately preceding the date of termination of
Executive’s affiliation with the Company; and (C) any prospective clients,
vendors, employees, independent contractors or customers to whom the Company had
made a presentation (or similar offering of services) within a period of 90 days
immediately preceding the date of such termination. During the term of this
Agreement, and for three (3) years thereafter, Executive shall not, directly or
indirectly, use any such confidential or proprietary information, nor disclose
the same to any other person or entity for any reason or purpose whatsoever,
except on behalf of the Company or as consented to in writing by the Company in
advance (which consent may be withheld by the Company at its sole discretion).

(b)         In consideration of the compensation and benefits awarded to
Executive, which Executive hereby acknowledges would not have been offered to
him at the level and rate provided, Executive hereby assigns to the Company all
of Executive’s intellectual property and all other rights Executive may have
possessed with regard to any aspect of the Company and Affiliate’s business,
proposals, works-in-progress, and business opportunities, and with regard to any
relationship with any Company Customers, vendors who provide services to the
Company, and independent contractors who are performing services for the
Company, including, with regard to customer relationships, if any, those
existing prior to Executive’s employment with the Company under this Agreement.

 

4

 



 

(c)        During the term of this Agreement and for a period of two (2) years
thereafter, Executive shall not directly or indirectly employ, solicit the
employment of, attempt to affiliate for profit with, or otherwise encourage any
employee or independent contractor of the Company or any Affiliate to terminate
employment or affiliation with the Company or an Affiliate, as applicable, for
the benefit of Executive or any other party, or assist any enterprise to employ
any person employed by or affiliated with the Company or any Affiliate at any
time during the term of this Agreement and periods contemplated by this
paragraph. The foregoing restriction shall not be applicable to Executive’s
personal assistant.

(d)         During the term of this Agreement and for a period of two (2) years
thereafter, Executive shall not directly or indirectly, solicit any Company
Customers, to do business with Executive, or any other person or entity, in
competition with the type of services performed by Executive for the Company,
except on behalf of the Company or as authorized in writing by the Company.

(e)        During the term of this Agreement and for a period of two (2) years
thereafter, Executive shall not directly or indirectly, enter the employ of or
render any services to any person, firm or corporation that is in a business in
competition with the Company nor engage in such business on his own account as
an individual, partner, shareholder, director, officer, principal, agent,
consultant, or in any other relationship or capacity whatsoever (except by way
of portfolio investment in shares quoted on a recognized stock exchange).

(f)         EXECUTIVE ACKNOWLEDGES THE SPECIAL IMPORTANCE TO THE COMPANY OF THIS
SECTION 7 AND THAT HE UNDERSTANDS THE PROHIBITIONS CONTAINED IN SECTION 7 OF
THIS AGREEMENT AND THAT HE HAS RECEIVED ADDED COMPENSATION THAT HE WOULD NOT
OTHERWISE BE ENTITLED TO RECEIVE, IN ORDER TO INSURE HIS COMPLIANCE WITH SAID
PROVISIONS AND TO REMOVE OR OTHERWISE WAIVE ANY POSSIBILITY, CLAIM OR ASSERTION
THAT HIS COMPLIANCE WILL IMPOSE ANY UNDUE HARDSHIP UPON HIM.

(g)        If Executive commits a breach or threatens to commit a breach, of any
of the provisions of this Agreement, the Company, shall have the right to have
the provisions of this Agreement specifically enforced by any court having
equity jurisdiction without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. In addition, if the Company so elects, the
Company shall be entitled, in addition to all other remedies available,
including but not limited to actual compensatory and punitive damages, to obtain
damages and reimbursement of its reasonable attorneys’ fees and disbursements
for any breach of this Agreement or to specifically enforce the performance by
Executive and to enjoin the violation by Executive of any provisions hereof.

 

5

 



 

 

8.         Standards. The Executive shall perform his duties under this
Agreement in accordance with such standards as the Board may establish from time
to time and in conformity with the rules and regulations promulgated by such
other Federal and state regulatory bodies which have responsibility for
oversight of the business conducted by the Company.

9.          Vacation and Sick Leave. At such reasonable times as the Board shall
in its discretion permit, the Executive shall be entitled, without loss of pay,
to absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time, provided that:

(a)        The Executive shall be entitled to an annual vacation in accordance
with the policies that the Board periodically establishes for senior management
executives of the Company.

(b)        The Executive shall not receive any additional compensation from the
Company on account of his failure to take a vacation, and the Executive shall
not accumulate unused vacation from one fiscal year to the next, except in
either case to the extent authorized by the Board.

(c)        In addition to the aforesaid paid vacations, the Executive shall be
entitled without loss of pay, to absent himself voluntarily from the performance
of his employment with the Company for such additional periods of time and for
such valid and legitimate reasons as the Board may in its reasonable discretion
determine, including observance of religious holidays. Further, the Board may
grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as such Board in its
discretion may determine.

(d)        In addition, the Executive shall be entitled to an annual sick leave
benefit as established by the Board.

10.        Indemnification. The Company shall, to the maximum extent permitted
by law, indemnify and hold harmless Executive from any and all loss, expense or
liability that he may incur due to actions as an officer, employee or director
of the Company (including any liability he may incur under Section 4999 of the
Code or a successor provision, as the result of any severance benefits he
collects), during the Term of this Agreement and thereafter. To the extent that
the Company maintains any insurance to cover such indemnification obligation,
the Executive shall be entitled to participate to the same extent as all other
executive officers or directors of the Company.

 

11.        Termination and Termination Pay. The Executive’s employment hereunder
may be terminated under the following circumstances:

(a)        Just Cause. The Board may immediately terminate the Executive’s
employment at any time, for Just Cause. The Executive shall have no right to
receive compensation or other benefits for any period after termination for Just
Cause; provided however, that nothing shall release Company from its obligations
to pay Executive his compensation, vested rights, and Executive benefits, if
any, up to the date of his termination of employment for Just Cause.

 

6

 



 

 

(b)       Termination by the Company Without Just Cause or Resignation by
Executive with Good Reason. The Company may at any time immediately terminate
Executive’s employment with the Company without Just Cause, or the Executive may
at any time following ten (10) days notice terminate his employment with the
Company for Good Reason. In either case, the Executive shall be entitled to
receive the following compensation and benefits: (i) Base Compensation through
the date of termination or resignation and (ii) a severance allowance equal to
the greater of (x) Base Compensation for the remainder of the Term and (y) six
(6) month’s Base Compensation payable to Executive 50% upon termination and 50%
in six (6) equal consecutive monthly payments commencing on the first (1st) day
of the second month following termination.

 

(c)       Resignation by Executive without Good Reason. The Executive may
voluntarily terminate employment with the Company during the Term of this
Agreement upon at least 90 days prior written notice to the Board, in which case
the Executive shall be entitled to receive the Base Compensation, vested rights
and Executive benefits through the date of resignation without Good Reason.

 

(d)       Retirement, Death, or Disability. If the Executive’s employment
terminates during the Term of this Agreement due to his death, disability (which
shall mean an inability due to physical or mental illness for Executive to
perform his duties hereunder for at least 180 days), or retirement at or after
age 62, the Executive (or his estate) shall be entitled to receive the
compensation and benefits that the Executive would otherwise have become
entitled to receive pursuant to Subsection (c) hereof upon a resignation without
Good Reason.

12.        Change in Control. Notwithstanding any provision herein to the
contrary, if a Trigger Event occurs during the Protected Period, in lieu of any
severance payments that may be due under Section 11, the Executive shall be paid
an amount equal to the Code § 280G Maximum, and all unvested options of the
Executive will immediately vest. Said sum shall be paid in one lump sum within
ten (10) days of such termination.

13.        No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such payment shall be offset or reduced by the amount of
any compensation or benefits provided to the Executive in any subsequent
employment

                

14.         Successors and Assigns.

 

(a)        This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or a majority of the stock of the Company.

 

7

 



 

 

(b)        Since the Company is contracting for the unique and personal skills
of the Executive, the Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company.

15.        Corporate Authority. The Company represents and warrants that the
execution and delivery of this Agreement by it has been duly and properly
authorized by the Board and that when so executed and delivered this Agreement
shall constitute the lawful and binding obligation of the Company.

16.        Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

17.        Applicable Law. Except to the extent preempted by Federal law, the
laws of the State of New York shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

18.        Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

19.        Survival. It is agreed by the parties that the provisions of Article
8, “Non-Competition and Protection of Confidential Information” shall survive
the termination of this Agreement.

20.        Attorneys Fees. In the event of any litigation, arbitration,
mediation, or other proceeding ("Proceeding") initiated by any parties against
any other parties to enforce, interpret, or otherwise obtain judicial or
quasi-judicial relief in connection with this Agreement, the prevailing party in
such Proceeding shall be entitled to recover from the unsuccessful parties all
costs, expenses, actual attorney's and expert witness fees, relating to or
arising out of (i) such Proceeding, (whether or not such Proceeding proceeds to
judgment), and (ii) any post-judgment or post-award proceeding, including
without limitation, one to enforce any judgment or award resulting from any such
Proceeding. Any such judgment or award shall contain a specific provision for
the recovery of all such substantially incurred costs, expenses, actual
attorneys and expert witness fees.

21.        Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire Agreement between the parties hereto. To the degree that this
Agreement conflicts with any policies or practices of the Company (whether
written or unwritten), the terms of this Agreement will apply.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.

 

EMERGING VISION, INC.

 

 

By:

/s/Brian Alessi

 

 

Title:

Chief Financial Officer

 

 

8

 



 

 

 

 

/s/Christopher Payan

 

Chief Executive Officer

 

 

 

9

 

 

 